DETAILED ACTION
Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the pre-AIA  first to invent provisions.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. In particular, the Application is a continuation of 16/506,268, which is a continuation of 15/449,606, which is a continuation of 14/432,167, which is a 371 of PCT/JP2013/003739, which claims priority to a foreign application for which receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements, submitted on 12/9/20, 3/17/21, 3/30/21, 5/20/21, 11/24/21, and 8/10/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  The examiner notes that several of the cited foreign patent documents and non-patent literature are found in the file wrapper of the parent applications 14/432,167 and 15/449,606.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9 (the great-grandparent of this Application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are narrower than the instant claims.  The reference claims and the instant claims both recite an invention directed to establishing a radio connection between a UE and a second eNB through the use of an RRC Connection Reconfiguration message sent by a first eNB.  Both the reference claims and instant claims include independent claims directed towards each device in the network – the first eNB, the second eNB, and UE.  However, the reference claims further specify the contents of the claimed “first request” sent from the first eNB to the second eNB in comparison to the instant claims.  This difference does not establish two-way distinctiveness between the claimed inventions of the reference claims and the claimed inventions of the instant claims.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), one of ordinary skill in the art would it have found it obvious to include the additional contents, provided in the reference claims, in the “first request” in order to specify the bearer that needs to be created between the second eNB and the UE.  As a result, the instant claims are obvious variants of the reference claims.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 46-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (US 2016/0050652) in view of Chang (US 2014/0010192).

Regarding claims 46 and 63, Wu teaches a method and a first radio station configured to operate a first cell, the first radio station comprising: a memory storing instructions; and at least one processor (para. 80 of Wu – processor 212 of macro-eNB) configured to process the instructions to: 
send, to a second radio station which is configured to operate a second cell, a first request for the second radio station (step 3a in figure 3 of Wu), wherein the first request is configured to request the second radio station to prepare for communication with a radio terminal on the second cell, while an established first radio connection between the first radio station and the radio terminal is maintained on the first cell (para. 73, 91-92, and 105 of Wu – macro eNB 21 sends a configuration preparation message to pico eNB 22; para. 104 of Wu – dotted arrow means ongoing packet transmission between UE and macro eNB; para. 50-51 of inter-site carrier aggregation enabled two cells to be provided to a UE via two different eNBs), 
receive, from the second radio station, radio resource configuration information of the second cell (para. 94-97 and 106 of Wu – pico eNB provides configuration response parameters to macro eNB), and 
transmit, to the radio terminal, a Radio Resource Control (RRC) Connection Reconfiguration message including at least the radio resource configuration information of the second cell while the established first radio connection between the radio terminal and the first radio station is maintained (step 4 in figure 3 of Wu; para. 107 of Wu – RRC Reconfiguration message includes C-RNTI of Scell).
Wu does not explicitly teach “wherein the first request includes an Identity which indicates a data path for user data, between the radio terminal and a data transferring apparatus in a core network via the second radio station, for the communication with the radio terminal on the second cell.” However, Chang teaches an eNB sending an EPS bearer creation request to another eNB, where the request includes the DRB identifier and/or logical channel identifier allocated to the EPS bearer to be created.  Chang, ¶ 147.  The EPS bearer provides a path between the UE and the MME.  Id. at ¶¶146, 150, figure 14.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to include a path identity, as taught by Chang, within the Scell configuration preparation message, taught by Wu, in order to allocate two component carrier groups to a UE, while enabling the UE handle the component carrier groups separately.  Id. at ¶ 37-38.

Regarding claims 47 and 56, the combination of Wu and Chang also teaches wherein the RRC Connection Reconfiguration message is configured to cause the radio terminal to add the second cell while the established first radio connection between the radio terminal and the first radio station is maintained (para. 88-89 of Wu – UE adds Scell).

Regarding claim 48, the combination of Wu and Chang also teaches instructing at least one of the radio terminal and the second radio station, to establish a second radio connection on the second cell (para. 92 of Wu – macro eNB sends X2 message to pico eNB to set up Scell).

Regarding claim 49, the combination of Wu and Chang also teaches notifying the second radio station of at least one of terminal individual information of the radio terminal related to establishment of the first radio connection or the second radio connection, radio connection configuration information related to establishment of the first radio connection or the second radio connection and radio access information related to the first radio connection or the second radio connection (para. 100-102 and 108 of Wu – parameters provided by macro eNB to pico eNB related to the UE for establishing the Scell).

Regarding claim 50, the combination of Wu and Chang also teaches receiving, from the second radio station, radio access information related to the first radio connection or the second radio connection (para. 94-97 of Wu – pico eNB provides macro eNB with configuration response parameters).

Regarding claim 51, the combination of Wu and Chang also teaches wherein the terminal individual information includes at least one of (a) radio terminal capability information, (b) radio terminal identifier information, (c) selected network information, (d) bearer information, (e) radio resource control information, (f) radio terminal mobility history information, and (g) service information (para. 100-102 and 108 of Wu – e.g. RNTI of UE, QoS requirements of a given bearer, ARP per bearer, etc.).

Regarding claim 52, the combination of Wu and Chang also teaches wherein the radio connection configuration information includes at least one of (a) serving cell information, (b) system information, (c) radio resource configuration information, (c) measurement configuration information, (d) mobility control information, and (f) security configuration information (para. 106 and 129-150 – parameters included in the pico eNB’s response message).

Regarding claim 53, the combination of Wu and Chang also teaches wherein the radio access information includes at least one of (a) radio access identifier information and (b) radio access resource information (para. 86, 92, and 109-120 of Wu – parameters include C-RNTI for the SCell).

Regarding claim 54, the combination of Wu and Chang also teaches instruct the second radio station to establish the second radio connection in order to enable the radio terminal to simultaneously use the first cell and the second cell for signal reception or transmission (para. 104 of Wu – data transmission between the UE and macro eNB are ongoing after Scell has been established).

Regarding claims 55 and 64, Wu teaches a method and a second radio station configured to operate a second cell, the second radio station comprising: a memory storing instructions; and at least one processor (para. 73 of Wu – processor 22 of pico-eNB) configured to process the instructions to: 
receive, from a first radio station which is configured to operate a first cell, a first request for the second radio station (step 3a in figure 3 of Wu), 
wherein the first request is configured to request the second radio station to prepare for communication with a radio terminal on the second cell, while an established first radio connection between the first radio station and the radio terminal is maintained on the first cell (para. 73, 91-92, and 105 of Wu – macro eNB 21 sends a configuration preparation message to pico eNB 22; para. 104 of Wu – dotted arrow means ongoing packet transmission between UE and macro eNB; para. 50-51 of inter-site carrier aggregation enabled two cells to be provided to a UE via two different eNBs), and 
send, to the first radio station, radio resource configuration information of the second cell (para. 94-97 and 106 of Wu – pico eNB provides configuration response parameters to macro eNB), wherein the first radio base station is configured to transmit, to the radio terminal, a Radio Resource Control (RRC) Connection Reconfiguration message including at least the radio resource configuration information of the second cell while the established first radio connection between the radio terminal and the first radio station is maintained (step 4 in figure 3 of Wu; para. 107 of Wu – RRC Reconfiguration message includes C-RNTI of Scell).
Wu does not explicitly teach “the first request includes an Identity which indicates a data path for user data, between the radio terminal and a data transferring apparatus in a core network via the second radio station, for the communication with the radio terminal on the second cell.” However, Chang teaches an eNB sending an EPS bearer creation request to another eNB, where the request includes the DRB identifier and/or logical channel identifier allocated to the EPS bearer to be created.  Chang, ¶ 147.  The EPS bearer provides a path between the UE and the MME.  Id. at ¶¶146, 150, figure 14.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to include a path identity, as taught by Chang, within the Scell configuration preparation message, taught by Wu, in order to allocate two component carrier groups to a UE, while enabling the UE handle the component carrier groups separately.  Id. at ¶ 37-38.


Regarding claim 57, the combination of Wu and Chang also teaches receive, from the first radio station, terminal individual information of the radio terminal related to establishment of the first radio connection or the second radio connection (para. 109-120 of Wu – parameters provide to pico eNB to configure SCell).

Regarding claim 58, the combination of Wu and Chang teaches trigger setup of a bearer for transferring user data of the radio terminal between an upper network and the second radio station, based on the terminal individual information.  Chang, ¶ 115-117, steps 1101, 1105, and 1106 in figure 11 (relay node creates EPS bearer between UE and MME through RRC reconfiguration process, where the message includes the identifier of the EPS bearer).

Regarding claim 59, the combination of Wu and Chang teaches receiving, from the first radio station, at least one of radio connection configuration information related to establishment of the first radio connection or the second radio connection and radio access information related to the first radio connection or the second radio connection.  Wu, ¶¶ 105-106, 109-128 (macro eNB provides pico eNB with configuration preparation message, which includes parameters for the Scell).

Regarding claim 60, the combination of Wu and Chang teaches notifying the first radio station of at least one of radio connection configuration information related to establishment of the first radio connection or the second radio connection and radio access information related to the first radio connection or the second radio connection.  Wu, ¶¶ 106, 129-150 (pico eNB provides macro eNB with configuration response message, which includes parameters for the Scell).

Regarding claims 61 and 65, Wu teaches a method and a radio terminal comprising: a memory storing instructions; and at least one processor (para. 85 and figure 2 of Wu – processor 232) configured to process the instructions to: 
establish a first radio connection between a first radio station and the radio terminal on a first cell operated by the first radio station (para. 104 of Wu – dotted arrow means ongoing packet transmission between UE and macro eNB), 
receive a Radio Resource Control (RRC) Connection Reconfiguration message from the first radio station (step 4 in figure 3 of Wu), wherein the RRC Connection Reconfiguration message includes radio resource configuration information of a second cell served by a second radio station (para. 107 of Wu – RRC Reconfiguration message includes C-RNTI of Scell), and 
add the second cell based on the radio resource configuration information of the second cell while the established first radio connection is maintained on the first cell (para. 74 and 107 of Wu – as a result of the reconfiguration message, the UE will now use the SCell provided by the pico eNB; para. 104 of Wu – data transmissions between UE and macro eNB are ongoing), 
wherein the RRC Connection Reconfiguration message is sent based on a first request for the second radio station (para. 106-108 of Wu - step 4 in figure 3 occurs after step 3a), 
wherein the first request is configured to request the second radio station to prepare for communication with the radio terminal on the second cell, while an established first radio connection between the first radio station and the radio terminal is maintained on the first cell (para. 73, 91-92, and 105 of Wu – macro eNB 21 sends a configuration preparation message to pico eNB 22; para. 104 of Wu – dotted arrow means ongoing packet transmission between UE and macro eNB; para. 50-51 of inter-site carrier aggregation enabled two cells to be provided to a UE via two different eNBs).
Wu does not explicitly teach “wherein the first request includes an Identity which indicates a data path for user data, between the radio terminal and a data transferring apparatus in a core network via the second radio station, for the communication with the radio terminal on the second cell.” However, Chang teaches an eNB sending an EPS bearer creation request to another eNB, where the request includes the DRB identifier and/or logical channel identifier allocated to the EPS bearer to be created.  Chang, ¶ 147.  The EPS bearer provides a path between the UE and the MME.  Id. at ¶¶146, 150, figure 14.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to include a path identity, as taught by Chang, within the Scell configuration preparation message, taught by Wu, in order to allocate two component carrier groups to a UE, while enabling the UE handle the component carrier groups separately.  Id. at ¶ 37-38.

Regarding claim 62, the combination of Wu and Chang teaches the radio terminal according to claim 61, wherein the first cell is a primary cell, the second cell is a secondary cell (para. 51 of Wu), and “send[ing] at least one of Layer 1 control information and Layer 2 control information using a physical uplink control channel on the second cell.”  Wu, ¶ 142 – UE transmits PUCCH on Scell to pico eNB [known in the art that the PUCHH is used to convey channel quality - CQI, HARQ feedback - AN, and scheduling request information – SR, see pages 179-180 of 3GPP TS 36.331 provided in the IDS, dated 3/27/15 in 15/449,606 for support]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S LAMONT whose telephone number is (571)270-7514. The examiner can normally be reached M-F 7am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Morse can be reached on 571-272-3838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin Lamont/Primary Examiner, Art Unit 2615